Citation Nr: 1136380	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-35 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back strain.

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle sprain.

3.  Entitlement to an initial rating in excess of 10 percent for sesamoiditis of the right foot, status-post bunionectomy.

4.  Entitlement to an initial rating in excess of 10 percent for sesamoiditis of the left foot.  

5.  Entitlement to an initial rating in excess of 10 percent for a partial bursa tear of the left shoulder.  

6.  Entitlement to service connection for a right shoulder disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to August 2001 and from January 2004 and February 2006.  

This matter is on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his February 2009 statement, the Veteran raised the issue of entitlement to service connection for hemorrhoids.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back strain has been characterized by pain upon motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months are not shown. 

2.  Prior to July 13, 2006, a right ankle disability was manifested by objective complaints of pain; subjective findings included tenderness and a substantially normal range of motion; marked limitation of motion, ankylosis or X-ray evidence of involvement of two or more major or minor joints are not shown.

3.  Since July 13, 2006, a right ankle disability has been manifested by marked limitation of motion; however, ankylosis in plantar flexion between 30 and 40 degrees has not been shown.  

4.  The Veteran's bilateral sesamoiditis in the feet have been characterized by pain when standing for prolonged periods of time; malunion or nonunion of the tarsal or metatarsal bones or a moderately severe foot injury are not shown.

5.  Throughout the course of the appeal, the Veteran's left shoulder disability has been characterized by complaints of pain (when lifting heavy objects or raising his right arm above his head) with occasional flare-ups of pain causing the inability to raise his arm above his shoulder; however, ankylosis of the scapula and humerus that is intermediate between favorable and unfavorable, limitation of arm motion to 25 degrees from the side, or fibrous union of the humerus are not shown.  



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for a low back strain have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5242, 5243 (2010).

2.  The criteria for an initial rating in excess of 10 percent for chronic a right ankle disability prior to July 13, 2006 have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5270, 5271 (2010).

3.  The criteria for a 20 percent rating, but no more, for chronic a right ankle disability since July 13, 2006 have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5270 (2010).

4.  The criteria for an initial rating in excess of 10 percent for sesamoiditis of the right foot, status-post bunionectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5283, 5284 (2010).

5.  The criteria for an initial rating in excess of 10 percent for sesamoiditis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5283, 5284 (2010).

6.  The criteria for a 20 percent rating, but no more, for a partial bursa tear of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5200, 5201, 5202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for these claims. 

With respect to the Dingess requirements, this notice was not provided prior to the initial unfavorable decision on the claim by the RO.  However, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, after the Dingess notice letter was sent to the Veteran in April 2007, the claims were readjudicated, and a supplemental statement of the case (SSOC) was issued in October 2007.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  While it does not appear that there are service treatment records available from the Veteran's first period active duty from June to August 2001, the Board is satisfied that a diligent effort has been made to obtain them.  In any event, such records are substantially not relevant to the issues on appeal, as it is the current level of his disabilities that is in question.  

In addition to the above development, the Veteran submitted his private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, VA examinations for the Veteran's increased rating claims were obtained in July 2006 and March 2009.  38 C.F.R. § 3.159(c) (4).  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disorders since the March 2009 VA examination, and the Veteran has submitted no additional medical records, nor made additional complaints regarding any of this disorders on appeal.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case is more than adequate, as they consider all of the pertinent evidence of record, the statements of the Veteran, and rely on and cite to the records reviewed.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2010).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Low Back Disorder

The Veteran disagrees with his initial rating of 10 percent for his low back strain.  Disabilities of the spine are rated based on a general rating schedule pursuant to 38 C.F.R. § 4.71a (2010).  Thus, in order to warrant a rating in excess of 10 percent for a low back disability, the evidence must show:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; 
* Arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months (all 20 percent).
38 C.F.R. § 4.71a, DCs 5003, 5242, 5243.

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2 (2010).

Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Note 1 (2010).  Furthermore, any associated neurologic abnormalities including, but not limited to, bowel or bladder impairment, shall be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1 (2010).

In this case, the Board concludes that a rating in excess of 10 percent is not warranted.  First, the evidence does not indicate a limited range of motion such that his forward flexion is greater than 30 degrees but less than 60 degrees or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  

To the contrary, the range of motion in the back has been substantially normal throughout the course of the appeal.  Specifically, in a May 2005 physiotherapy initial evaluation, he exhibited a full range of motion.  Moreover, at his VA examinations in July 2006 and March 2009 he exhibited a forward flexion of 90 degrees and a combined range of motion of 240 degrees.  Additionally, at the March 2009 examination, the examiner observed no evidence of pain during motion, nor was there any pain evident after repetitive movements.   Therefore, an increased rating is not warranted on the basis of restricted range of motion.  

Next, the evidence also does not indicate the presence of a muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Specifically, at the Veteran's July 2006 VA examination, his thoracolumbar spine had a normal curvature, and there were no abnormalities such as bony prominences noted.  Similarly, at his March 2009 VA examination, no gibbus, kyphosis, guarding, pain with motion or tenderness was observed.  

Moreover, the Veteran's physiotherapy evaluation from May 2005 also did not indicate abnormal posture.  Specifically, his gait and posture were observed to be good and, while his enumerated treatment goals included increased range of motion and decreased pain, "decrease muscle guarding" was not one of the identified goals.  Therefore, the evidence does not indicate that he experiences muscle spasms that result in an abnormal gait or abnormal spinal contour.  

Finally, as noted above, an increased rating is available under circumstances where is arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations or, in the alternative, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.

However, in this case, an increased rating is also not warranted on either of these bases, as neither arthritis nor intervertebral disc syndrome has been shown.  In this case, a July 2006 X-ray of the lumbar spine indicated normal vertebral body heights and preserved disc spaces.  Additionally, at his VA examination in March 2009, imaging of the spine indicated no fracture or degenerative changes.  Therefore, as there is no clinical evidence of intervertebral disc syndrome or arthritis, an increased rating is not warranted on these bases.  

In considering this claim, the Board has also considered whether a separate evaluation is warranted for any associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment is also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2010).  However, a separate evaluation is not warranted due to his low back disability, as neurological abnormalities have not been shown either in the VA examinations or in the Veteran's various treatment notes.
 
Specifically, at his March 2009 VA examination, the Veteran denied any numbness, leg or foot weakness or unsteadiness.  He also denied any history of urinary or fecal incontinence.  Moreover, a detailed motor examination was normal, with normal muscle tone and no atrophy.  Additionally, sensory functioning and reflexes were also normal.  

In addition to the VA examinations, the Veteran also did not complain of neurological disorders related to his low back during any of his private treatment sessions.  Therefore, a separate rating based on a neurological abnormality is not warranted based on the evidence of record.

In conclusion, as the evidence of record does not indicate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, arthritis or intervertebral disc syndrome, a rating in excess of 10 percent is not warranted for the Veteran's low back disability at any time during the applicable rating period.  

Right Ankle

Next, the Veteran disagrees with the 10 percent rating he received for his service-connected for a right ankle disability.  In order to warrant a rating in excess of 10 percent, the evidence must show:
* ankylosis of the ankle with plantar flexion less than 30 degrees (20 percent under DC 5270); 
* marked limitation of motion (20 percent under DC 5271); or
* arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).

As an initial matter, based on the evidence of record, a rating in excess of 10 percent is not warranted prior to July 2006, as ankylosis of the ankle with plantar flexion that is less than 30 degrees or marked limitation of motion has not been shown.  Specifically, in September 2004, the Veteran complained of increased pain while walking on uneven terrain, but he did not use an ankle brace.  Moreover, at another evaluation in July 2005, his range of motion was observed to be within normal limits.  Therefore, ankylosis or marked limitation of motion has not been shown prior to July 2006.  

Additionally, the evidence also does not show X-ray evidence of arthritis involving two or more major joins or minor joint groups.  Specifically, an X-ray taken at a private evaluation in May 2005 was normal, nor were any other arthritis related symptoms noted.  Therefore, an increased rating is not warranted on this basis.  

Overall, prior to July 2006, the Veteran's right ankle disability has been characterized by pain in motion and the need for a brace.  However, as ankylosis, a marked limitation of motion or arthritis of two or more major joint groups have not been shown, a rating in excess of 10 percent is not warranted prior to this time. 

However, based on the findings from a July 2006 VA examination on the Veteran's right ankle, the Board concludes that a 20 percent rating is warranted from that time forward.  Specifically, at that time, his dorsiflexion in his right ankle was 15 degrees, while plantar flexion was 30 degrees.  By comparison, the normal values for dorsiflexion and plantar flexion are 20 and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Plate II (2010).  

Also, during this examination, the Veteran noted that he experiences "residual impairment due to pain and instability and that it does roll on him and times and has caused him to fall.  Additionally, in his more recent VA examination in March 2009, Veteran stated that he occasionally experiences flare-ups approximately once per month lasting 2 days causing what the Veteran characterized as 45 percent of additional impairment.  

Given the Veteran's complaints of "residual impairment" due to his right ankle pain and instability, in addition to the additional impairment he experiences during flare-up conditions, the Board concludes that this limitation constitutes functional limitation that is "marked" in severity under DC 5271.  Therefore, based on this evidence, a 20 percent rating is warranted from July 13, 2006, the date of his first VA examination.  

Next, given that a 20 percent rating is warranted since July 13, 2006, the Board must consider whether the Veteran is entitled to a rating in excess of 20 percent for his right ankle disability since that date.  In order to warrant a rating in excess of 20 percent, the evidence must show ankylosis of the ankle in plantar flexion between 30 and 40 degrees (30 percent under DC 5270).  

However, based on the evidence of record since July 2006, a rating in excess of 20 percent is not warranted, as ankylosis of the ankle has not been shown.  Specifically, as noted above, at the time of his July 2006 VA examination, the Veteran's range of motion in the right ankle was 15 degrees of dorsiflexion and 30 degrees of plantar flexion.  While these are clearly diminished ranges of motion, as was discussed above, they do not constitute ankylosis.  

Additionally, at his more recent VA examination in March 2009, the ranges of motion in the Veteran's right ankle were actually improved over the previous VA examination, as he exhibited 20 degrees of plantar flexion and 45 degrees of dorsiflexion.  As was noted above, the Veteran stated that he experiences occasional flare-ups in his right ankle that additionally limit the ranges of motion by approximately 45 percent.  

However, even with this additional limitation, the Veteran still maintains a fair amount of mobility. Indeed, even considering the functional loss as per DeLuca, which is not necessarily a factor in identifying ankylosis, the Board notes that the Veteran has not been shown to experience immobility of the right ankle even when it is at its worst.  Therefore, because ankylosis has not been demonstrated, the Board concludes that a 20 percent rating is warranted for his right ankle disability since July 13, 2006.  However, a higher rating under DC 5270 is not warranted.  Moreover, there are no other relevant diagnostic codes for consideration.

In conclusion, prior to July 13, 2006, the evidence does not indicate ankylosis of the ankle with plantar flexion, less than 30 degrees, marked limitation of motion or arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations is not indicates.  Therefore, a rating prior to that date is not warranted.  Moreover, as marked limitation of the right ankle has been shown since July 13, 2006 has been shown, a 20 percent rating, but no more, is warranted since that date.  

Bilateral Sesamoiditis 

Next, the Veteran currently has separate 10 percent ratings for sesamoiditis in each foot, but asserts that these ratings should be higher.  Currently, both feet are rated under DC 5284, which addresses non-specific foot injuries that are "moderate" in nature.  As such, in order to warrant a rating in excess of 10 percent for each foot, the evidence must show: 
* moderately severe malunion or nonunion of the tarsal or metatarsal bones (20 percent under DC 5283); or 
* a "moderately severe" foot injury (20 percent under DC 5284).

However, based on the evidence of record, a rating in excess of 10 percent is not warranted for either foot.   First, the evidence does not indicate malunion or nonunion of the tarsal or metatarsal bones in either foot.  Specifically, there was no indication of such malunion or nonunion at the Veteran's VA examinations in July 2006 or March 2009.  Moreover, X-rays of the feet at the time of the March 2009 VA examination indicated postsurgical changes in the right first metatarsal (which was expected, given the prior bunionectomy on the right foot), but no complications or evidence of hardware failure.  Therefore, as moderately severe malunion or non union of the tarsal or metatarsal bones has not been shown, an increased rating is not warranted on this basis.  

Next, the evidence does not indicate that either foot can be characterized as a "moderately severe" foot injury.  In this case, the Veteran's feet have been generally characterized by a persistent pain that caused him to be limited to 4 hours of standing or walking.  However, 80 degrees of dorsiflexion and 50 degrees of flexion were observed bilaterally at his VA examination in July 2006.  Moreover, a normal range of motion in the right foot was observed in October 2007.  

Additionally, at his VA examination in March 2009, the Veteran stated that he could not bend his right toe.  However, a physical examination indicated no evidence of painful motion, swelling, tenderness, instability or abnormal weight bearing in either foot.  There was also no indication of hallux valgus, vascular abnormality or foot deformity.  

Moreover, after the physical examination was complete, the examiner concluded that there were no significant effects on his occupation, and there were only mild effects on daily activities such as sports and exercise, and no effect on other activities.  Therefore, given the fact that the effects are either mild or nonexistent, the Veteran's bilateral foot disorder cannot be considered "moderately severe" in nature.  Accordingly, an increased rating is not warranted on this basis.  

Overall, the Veteran's sesamoiditis in both feet is characterized by pain.  However, moderately severe malunion or nonunion of the tarsal or metatarsal bones or a moderately severe foot injury have not been shown.  Therefore a rating in excess of 10 percent is not warranted for either foot.  

Left Shoulder

Currently, the Veteran is service-connected for a left shoulder disability with a 10 percent disability rating.  According to his March 2009 VA examination, this is his non-dominant side.  Thus, in order to warrant the next higher rating for the 
Veteran's left shoulder disability, the evidence must show the following:

* ankylosis of the scapulohumeral articulation, manifested by favorable abduction to 60 degrees, allowing the mouth and head to be reached (20 percent under DC 5200); 
* limitation of motion of the arm at shoulder level (20 percent under DC 5201); 
* recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level (20 percent under DC 5202); 
* malunion of the scapulohumeral joint with moderate deformity (20 percent under DC 5202); 
* dislocation or nonunion with loose movement of the clavicle or scapula or (20 percent under 5203). 
See 38 C.F.R. § 4.71a (2010). 

Moreover, under DC 5203, impairment of the clavicle or scapula may also be rated based on impairment of function of the contiguous joint. Id.

First, the Board concludes that the criteria for a 20 percent rating have been met.  Specifically, the evidence suggests that the Veteran has an impaired ability to raise his left shoulder above his shoulder.  For example, at a physical therapy session in November 2005, the Veteran complained that he experiences pain in the left shoulder when he is engaged in overhead activities.  Moreover, at a March 2006 VA treatment evaluation, the Veteran complained that his pain was "worse over the last 3 days."  Upon physical examination, he was unable to lift his arm above 90 degrees.

Additionally, when the Veteran underwent a VA examination in March 2009, he exhibited a flexion and abduction of 170 degrees.  However, he also stated that he experienced flare-ups approximately twice per month, lasting two days on each occasion.  He specifically stated that, when such flare-ups occur, he experiences an additional loss of motion of approximately 55 percent.  Here, a 55 percent loss in range of motion would result in a flexion of approximately 80 degrees.  

As noted above, 38 C.F.R. §§ 4.40 and 4.59 specifically state that VA should consider the functional loss resulting from the Veteran's service-connected disabilities.  Here, there is a significant amount of evidence to indicate that the range of motion in his left shoulder is, on occasion, almost normal.  However, there is also evidence to indicate that he experiences episodes in his shoulder where he essentially unable to complete tasks that require lifting his shoulder above his head.  See also Deluca, 8 Vet. App. At 202.  

Therefore, as a reasonable doubt exists regarding the degree of the Veteran's disability, and as such doubt should be resolved in favor of the Veteran, the Board determines that the criteria for a 20 percent rating for his left shoulder disability have been met.  38 C.F.R. § 4.3.

Next, the Board must consider whether a rating in excess of 20 percent for the Veteran's left shoulder disability is warranted.  In order to warrant rating in excess of 20 percent, the evidence must show:

* ankylosis of the scapula and humerus that is intermediate between favorable and unfavorable (30 percent under DC 5200); 
* limitation of arm motion to 25 degrees from the side (30 percent under DC 5201); or
* fibrous union of the humerus (40 percent under DC 5202);
See 38 C.F.R. § 4.71a (2010).  

Here, a rating in excess of 20 percent is not warranted.  First, the evidence does not indicate the presence of ankylosis of the scapula and humerus, nor is there evidence of limitation of arm motion that is 25 degrees from his side.  Specifically, on most occasions, the range of motion in the left shoulder has been virtually normal.  For example, at a May 2006 evaluation, his range of motion was full.  Moreover, at his VA examination in March 2009, he exhibited a shoulder abduction of 170 degrees.  

As noted above, the Board determined that the Veteran's pain and flare-ups resulted in a functional inability to use his left arm above his shoulder.  However, even from a functional standpoint, none of the evidence indicates that he is unable to lift his left arm past 25 degrees from his side.  In fact, at no time has the Veteran stated that his shoulder range of motion is so severely limited.  During flare-ups, for example, he stated that his range of motion was limited by 55 percent.  

However, given that his abduction was 170 degrees when not in a flare-up condition, this flare-up condition would only limit his range of motion to approximately 80 degrees.  In fact, while there are some indications of limited motion, nowhere are these limitations so severe that he has the inability to raise his arm more than 25 degrees from his side.  Moreover, given his range of motion in most circumstances, ankylosis is also not shown.  Therefore, an increased rating is not warranted on this basis.  

Next, the evidence also does not indicate fibrous union of the humerus.  Specifically, at his March 2009 VA examination, X-rays of the Veteran's left shoulder no degenerative changes, fracture or malalignment of the glenohumeral joint.  Moreover, there was no indication of a fibrous union in the shoulder.  Therefore, an increased rating is not warranted on this basis.  

In conclusion, as the functional limitations involving the Veteran's left shoulder occasionally cause the inability to raise his arm above his shoulder, a 20 percent rating for his left shoulder disability have been met.  However, given that the evidence does not indicate ankylosis of the scapula and humerus that is intermediate between favorable and unfavorable, limitation of arm motion to 25 degrees from the side or fibrous union of the humerus, the criteria for a rating in excess of 20 percent is not warranted.  

In considering all of the above claims, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, increased evaluations for the Veteran's service-connected disabilities are not warranted beyond what is discussed above on the basis of functional loss due to pain or weakness in this case.

Specifically, regarding the range of motion in his back and ankle, no pain in range of motion was observed in the low back, and the pain exhibited by the Veteran in his ankle and left shoulder did not cause additional limitation to the levels necessary for any further increase in disability rating.  Moreover, there was no additional range of motion loss due to fatigue, lack of endurance, or incoordination.  Additionally, the Veteran has not asserted that his additional limitation due to pain and fatigue in his left shoulder has resulted in the limitation necessary to support a rating in excess of the one he currently has.  Put another way, the effect of this symptomatology is contemplated in the currently assigned disability evaluations.

The Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify the specific level of his disabilities on appeal according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extraschedular Considerations

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's disability characteristics were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  To the contrary, in January 2009, he stated that he works as a lineman with a power company.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable.  Therefore, while a 20 percent rating for the Veteran's left shoulder disability and a 20 percent rating since July 13, 2006 for his right ankle disability have been granted, the remaining appeals are denied.  


ORDER

A rating in excess of 10 percent for a low back strain is denied.

A rating in excess of 10 percent for a right ankle sprain prior to July 13, 2006 is denied.

A 20 percent rating, but no more, for a right ankle sprain since July 13, 2006, is granted subject to governing criteria applicable to the payment of monetary benefits.

A rating in excess of 10 percent for sesamoiditis of the right foot, status-post bunionectomy is denied.

A rating in excess of 10 percent for sesamoiditis of the left foot is denied.  

A 20 percent rating, but no more, for a partial bursa tear of the left shoulder is granted, subject to governing criteria applicable to the payment of monetary benefits.  


REMAND

Regarding the Veteran's claim for entitlement to service connection for a right shoulder disorder, the Board determines that further development is necessary prior to the adjudication of this claim.

In this case, the Veteran's claim has been denied by the RO on the basis that a diagnosed right shoulder disorder has not been shown.  However, there is some evidence in the record to suggest that his right shoulder complaints may have an underlying pathology.  Specifically, a treatment note from May 2007 indicates that he received an injection of Kenalog, a corticosteroid, into the right shoulder.  While there was no accompanying diagnosis, it is reasonably possible that such treatment implies the presence of a chronic disorder.  Additionally, the service treatment records include a line of duty determination indicating that bilateral shoulder pain was incurred in the line of duty, and that he was treated for this disorder in March 2005.  

In such cases, the Board emphasizes the low evidentiary threshold that is necessary to trigger VA's duty to assist in terms of obtaining a VA examiner's opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In view of McLendon, the Board concludes that a VA examination is warranted in order to obtain an opinion as to whether the Veteran has a chronic right shoulder disorder and whether it may be related to his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Birmingham, Alabama, since July 2009.  If the Veteran has undergone any recent private treatment for his right shoulder disorder, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any right shoulder disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any current right shoulder disorder had its onset in, or is otherwise etiologically related to active service.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology. 

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion.  Such an explanation may include, but is not limited to, a discussion of the Veteran's symptoms, his symptoms during active duty service, and the presence of any underlying pathology.  

3.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


